Citation Nr: 0025189	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the right 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from January 1957 to December 
1958.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in 
September 1998 by the Department of Veterans Affairs (VA) 
regional office (RO) in St. Petersburg, Florida.

The veteran testified at a hearing at the RO in January 1999. 
A transcript of that hearing is in the claims folder.


FINDING OF FACT

The claim for service connection for disability of the right 
eye is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for disability 
of the right eye is well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background.

On the examination prior to service, defective vision of the 
left eye (chorioretinitis of the left eye, old) was noted.  
The distant vision of the right eye was 20/20.  Beginning in 
early 1957, the veteran complained of persistent problems 
with his eyes with decreased vision, pain, and burning.  In 
June 1957, eye tensions and visuals fields were normal.  In 
August 1957, he was seen with the complaint of his eyes 
burning and hurting for some time.  In January 1958, 
conjunctivitis was noted.  When seen in the ear, nose and 
throat clinic in July 1958, vision in the right eye was 
20/20.  On the separation examination, right visual acuity 
was 20/20.  Chorioretinitis of the left eye, old, and 
defective vision was noted.  Intraocular pressure was normal.

On a VA examination in June 1959, no pathology of the eyes 
was noted.  

In October 1961, G. B. C., M.D., reported the veteran was 
last seen by him in February 1961.  At that time his 
corrected vision in the right eye was 20/15.  Dr. C. stated 
the veteran had been treated by him at intervals for 
chorioretinitis and glaucoma of the right eye.

In September 1997, the veteran submitted copies of clinical 
records of a private physician.  These records disclose that 
he was initially seen in May 1955, at which time history of 
non-granulatomous uveitis of the right eye in November 1953 
was noted.  Right visual acuity was 20/20 uncorrected.  In 
October 1956, he complained that his eyes were inflamed when 
he first got up.  The eyes burned and teared.  He had 
headaches.  Examination did not show evidence of an 
inflammatory process.  Corrected visual acuity in the right 
eye was 20/15.  He was seen later in October 1956 and there 
were no definite physical findings.  

When seen at the end of October 1960, the veteran complained 
of small black spots in both eyes for the past two days.  
Scattered vitreous floaters were noted.  Corrected visual 
acuity in the right eye was 20/20.  In early November 1960, 
he complained of a black blurry spot in the right eye.  Right 
intraocular tension was 38.8.  Followup intraocular tensions 
in 1960 were 24.4, 19, 41, 34, "OK" and tactile tension 
"improved".  Subsequent findings, including intraocular 
tensions, were recorded through 1982.  Other records show 
private treatment of the veteran from October 1988 to 
September 1997.  Several visual field examinations did not 
reveal the presence of glaucoma.  Bilateral ocular 
hypertension was diagnosed on several occasions.

The veteran testified at a hearing at the RO in January 1999 
as to his belief that glaucoma of the right eye was first 
manifested and treated in service.

In March 1999, R. E. H. M.D., indicated that the veteran had 
entered service with a pre-existing condition, 
chorioretinitis, secondary to Toxoplasma.  This inflammatory 
condition had already produced significant retinal scarring 
in the left eye and occasional flare-ups involving the right 
eye prior to his entering service.  The veteran reported 
several episodes of "red eye" while in service  Dr. H. 
opined that these episodes could very well have been 
associated with intraocular inflammation, uveitis, from 
Toxoplasmosis; that elevated intraocular pressures are very 
commonly associated with uveitis; and that Dr. C. had 
documented this to be true with the veteran.  The first 
documented attack after discharge was associated with a 
pressure of 38.8 mm Hg.  

Dr. H. further stated that chronic open angle glaucoma, the 
type effecting the veteran, progressed over many years with a 
gradual thinning of the optic nerve secondary to elevated 
intraocular pressure.  He opined that the veteran's untreated 
"red eyes" may have been associated with elevated eye 
pressure and started him on the path of gradual nerve damage.  
This damaged was best assessed by measuring the eye pressure 
and doing peripheral vision testing, neither of which was 
done while he was in the service.  Therefore, the claim 
concerning the right eye is that even though he had a 
documented pathologic ocular condition, it was not adequately 
evaluated and treated while the veteran was in service..

Legal Analysis.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113, 1137 (West 1991).  Certain diseases, 
including glaucoma, have been designated as chronic and, 
absent affirmative evidence to the contrary, will be presumed 
service connected when manifested to a degree of 10 percent 
within one year of the veteran's separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 
(1999).  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

The Board finds the claim for service connection for 
disability of the  right eye to be well grounded.  There is 
some medical evidence consistent with the existence of  
glaucoma of the right eye within a few years of separation 
from service.  There is also medical opinion of a possible 
nexus between in- service eye problems and the later 
developing glaucoma of the right eye, thereby satisfying the 
requirements for a well grounded service connection claim

ORDER

The claim for service connection for disability of the right 
eye is well grounded. To this extent, the claim is allowed.


REMAND

Because the claim of entitlement to service connection for 
glaucoma of the right eye is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To do 
so, all records of the veteran's treatment by R. E. H., M.D, 
should be obtained, as should any other current records of 
treatment of the eyes that are not currently associated with 
the claims file.  When these records are obtained, the 
veteran should be afforded VA eye examination to determine 
the nature of right eye disability and its relationship to 
service.

In view of the foregoing, this case is REMANDED for further 
development:

1.  The RO should take the necessary 
steps to obtain all records of the 
veteran's treatment by Dr. H. at the Eye 
Associates in Bradenton, Florida.

2.  The RO should ask the veteran whether 
there are current treatment records of 
the right eye not currently associated 
with the claims file.  The RO should take 
the necessary steps to obtain these 
records.

3.  When these records have been 
obtained, the veteran should be scheduled 
for VA eye examination.  The purpose of 
the examination is to determine whether 
the veteran has glaucoma or other 
acquired disability of the right eye, 
and, if so, its relationship to service.  
The claims folder must be made available 
to the examiner.  Following the 
examination, the examiner should answer 
the following questions:  (1) Does the 
veteran suffer from glaucoma of the right 
eye; (2) If not, does the veteran suffer 
from other acquired disorder of the right 
eye; (3) Is it at least as likely as not 
that an acquired disorder of the right 
eye, including glaucoma, was first 
manifested in service; (4) Is it at least 
as likely as not that any glaucoma of the 
right eye was first manifested within the 
first post- service year; and (5) if the 
veteran entered service with a pre-
existing right eye disorder, was there 
increase in severity of that disorder 
beyond its natural progress of in 
service?  If the examiner does not 
confirm the existence of glaucoma of the 
right eye, it is requested that he or she 
comment on the basis of Dr. H.'s opinion 
that the veteran does.

4.  After the above development has been 
completed, the RO should readjudicate the 
claim for service connection for 
disability of the right eye.  A 
supplemental statement of the case should 
be made available to the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


